United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 27, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 02-50139
                           Summary Calendar



UNITED STATES OF AMERICA

                     Plaintiff - Appellant - Cross - Appellee

     v.

CARLOS MOLINAR SANCHEZ

                     Defendant - Appellee - Cross - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. MO-01-CR-35-5
                       --------------------

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Carlos Molinar Sanchez appeals his convictions of conspiracy

to possess with intent to distribute more than 1,000 kilograms of

marijuana and aiding and abetting possession with intent to

distribute more than 100 kilograms of marijuana, and the

Government appeals the district court’s application of the

safety-valve provision, U.S.S.G. § 5C1.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-50139
                                 -2-

     Sanchez argues that the evidence was not legally sufficient

to support a conviction for conspiracy to possess with the intent

to distribute more than 1000 kilograms of marijuana.   At trial,

evidence was adduced that established the existence of a large-

scale marijuana-trafficking conspiracy, led by Sanchez’s cousin.

Although Sanchez testified that he was innocent of the charged

crimes and presented witnesses who testified as to his law-

abiding character, the jury was entitled to find the Government’s

witnesses’ testimony credible.    See United States v. Martinez,

975 F.2d 159, 161 (5th Cir. 1992).    Viewing the evidence in the

light most favorable to the Government, a reasonable trier of

fact could have found that the evidence established that Sanchez

was a member of the conspiracy.    See United States v. Ortega

Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     Sanchez also argues that the evidence was not legally

sufficient to support the convictions for aiding and abetting

possession with intent to distribute more than 100 kilograms of

marijuana.   Because Sanchez had dominion over the premises where

the drugs were stored and repackaged, the jury could find that

Sanchez had aided in the possession of or constructively

possessed the drugs.    See United States v. Onick, 889 F.2d 1425,

1429 (5th Cir. 1989).   The jury could infer an intent to

distribute because of the large amount of drugs involved.     See

United States v. Lopez, 979 F.2d 1024, 1031 (5th Cir. 1992).     The

jury also could have found that, by helping in the loading and
                            No. 02-50139
                                 -3-

unloading of the drugs, Sanchez was aiding the intent to

distribute.    See United States v. Williams, 985 F.2d 749, 753

(5th Cir. 1993).   The evidence was sufficient to support the

convictions.    See Ortega Reyna, 148 F.3d at 543.

     The Government argues that the district court erred in

granting the safety-valve reduction because Sanchez failed to

truthfully debrief the Government.   The district court did not

clearly err in implicitly finding that Sanchez had testified

about everything he knew about the conspiracy and applying the

safety-valve provision.    See United States v. Flanagan, 80 F.3d

143, 145 (5th Cir. 1996).    The judgment of the district court is

AFFIRMED.